DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valucci et al. (US 2013/0247928) in view of NPL 3M PVC Foam Tape and Konrad (US 2010/0018542).
Valucci et al. disclose an eyelash pad comprising a base layer (10); an adhesive layer (paragraph 21, lines 1-3) operatively attached to the base layer; and a removable layer (24) removably attached to the adhesive layer, wherein the eyelash pad is in a curved shape having a concave side and rounded edges, and wherein said eyelash pad is made medical tape (see Figures 1 and 2; paragraph 19 3M Medipore or Micropore medical tape). Valucci et al. does not disclose the base is made from PVC single coated foam medical tape.  NPL 3M PVC Foam Tape teaches that 3M foam tape is used for wide range of medical and retail application for skin, it further teaches that it can be die cut into customized shapes (see Potential Applications) and contains a pressure sensitive adhesive (Features and Benefits). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the medical tape of Valucci et al. be PVC single coated foam tape as taught by NPL 3M PVC Foam to allow for a dye cut customized eyelash pad to be placed on the user’s skin. In this instance case, Valucci et al. teaches die cutting medical tape to create an eyelash pad, and NPL PVC foam tape teaches using the tape to die cut customizable shapes for use on the user’s skin. Further Valucci et al. discloses the claimed invention except for the pad is plated at the client’s lower eyelashes and over the client’s lower eyelash line.  Konrad teaches an eyelash pad that is used for the same purpose as Valucci et al. as a shield and guide (see Figures 11-12; paragraphs 49-50); Konrad also teaches that the eyelash guide/stencil can be used to hold down the user’s lower lashes during eyelash extension application (see Figures 7-8; paragraphs 40-41).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the eyelash guide of Valucci et al. be used to hold down the user’s lower eyelashes as taught by Konrad to protect the lower eyelashes and skin area just below the eyes from eyelash adhesives. 
Valucci et al. further discloses the removable layer is in the shape of the base layer (paragraph 25; “with peel-away backing strips (such as those used with a band-aid)”. The removable layer is made of a material chosen from the group consisting of paper, plastic, plastic coated paper, wax paper, and silicone coated paper (paragraph 23, lines 10-12). The eyelash pad is dye cut (paragraph 24, lines 1-3), and the removable layer is a sheet (24) and multiple eyelash pads are provided on the sheet (see Figure 2C). The eyelash pad includes a side shape chosen from the group consisting of convex and straight (see Figure 2C; paragraph 17).
Regarding claim 6, the combination of Valucci et al. and NPL 3M PVC Foam Tape disclose the claimed invention except for the curved shape is further defined as a double curved shape with two sets of rounded edges. Konrad teaches an eyelash pad having a curved shaped defined by two sets of rounded edges (see Figures 11 and 13) the first curve is used to help peel the pad off the user (paragraph 59, lines 12-15).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the eyelash pad of the combination of Valucci et al. and NPL 3M PVC Foam Tape be made with a double rounded edges as taught by Konrad to allow for easy removal.
Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the combination of Valucci et al., NPL and Konrad do not disclose the adhesive layer being a pressure sensitive adhesive, Examiner asserts that NP 3M PVC Foam Tape teaches a pressure sensitive adhesive under the title “Features and Benefits”. Valucci et al. was modified to use the NPL 3M PVC Foam Tape as the material for the medical tape, the PVC foam tape lists a pressure sensitive adhesive therefore the claim limitation has been meet and there is no need for the examiner so submit any evidentiary support.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
5/9/2022